Yeager, J.,
dissenting.
I find no difficulty in agreeing with the portion of the majority opinion dealing with the subjects of estoppel and ultra vires and I also concur in what has been said with regard to the effect of the judgment in the case of State ex rel. Warren v. Raabe, 140 Neb. 16, 299 N. W. 338, but from that point on I must respectfully dissent from the opinion of the majority.
I am firmly convinced that the judgment entered on October 2,1922, on appeal from the action of the county board, referred to as a judgment on the fifth claim, is valid and binding, conclusive and res judicata upon all rights involved here except that of the statute of limitations, and that the statute of limitations is no defense to the action of plaintiff in the light of the annual levies of taxes made after the rendition of the judgment for the payment of the obligation thereof.
In September, 1922, after all or substantially all of the work was done and material furnished under all of the contracts, the Standard Bridge Company, predecessor in interest of the plaintiff herein, filed its claim, general in terms, with the county board for $95,298.43 with deductions which indicated that there was a balance due the claimant in the amount of $75,168.43. This claim was disallowed by the county board and from the action the Standard Bridge Company appealed to the district court.
In the appellate proceeding in the district court the Standard Bridge Company filed a petition wherein as the basis for the claim it set forth the letting of the contracts in question, the work and labor performed qnd material furnished thereunder, the various items of cost and charge, the payments received, the number and amount of war*238rants issued by the county and received by the claimant in payment and asked an accounting of a'll. matters done and performed under the contracts, an adjudication of the validity of the claim and warrants, and alleged that the amount represented by the claim was the balance due after accounting on all of the contracts and prayed judgment for this balance.
To this petition the defendant here filed an answer the details of which I deem unnecessary to set forth.
The cause came on for trial in the district court and the court by its judgment made the accounting requested, found that of the warrants issued $119,637.23 had been paid, and that the county was entitled to a credit of $17,778.07 which was not given by the Standard Bridge Company, that the total credit due Stanton county on the contracts by payment in money, warrants and otherwise was $560,217.41, that the unpaid warrants, which included the warrants in suit here, were legal and binding obligations of the county, that after such accounting there was a balance due in the amount of $75,168.43, for which judgment was rendered.
It is this judgment that plaintiff insists is res judicata on the matter of the validity of the warrants sued upon in this action.
It may be stated here that the judgment in that case was never in the case itself, by appeal or application to set it aside, attacked. It may also be stated that in no independent action instituted for that purpose which has proceeded to final judgment has this judgment been directly attacked.
The attack of the .defendant upon this judgment being collateral we are now called upon in this connection to determine but two questions. The questions are: Is there a jurisdictional infirmity which renders the judgment void? Is it in fact and in law an adjudication of the validity of the warrants?
As to the first question there is little controversy. The defendant does not seriously contend that the judgment is void. It appears to be conceded that there is a valid judgment for $75,168.43. As to the second it contends that the *239findings with reference to the accounting, payments by money and warrants, credits and validity of warrants constituted no part of the adjudication.
The position of the plaintiff in this connection is that these findings were, and of necessity had to be, adjudicated in arriving at the judgment to which the Standard Bridge Company was entitled under the issues presented by the claim, as elaborated by the petition on which the case was presented to the district court, and that in consequence that judgment is res judicata here on the question of the validity of the warrants in suit.
The applicable rule with regard to collateral attack is that a judicial order or judgment is not subject to attack in a collateral proceeding unless affected by some jurisdictional infirmity. Dryden v. Parrotte, 61 Neb. 339, 85 N. W. 287; Wharton v. Jackson, 107 Neb. 288, 185 N. W. 428; In re Estate of Kierstead, 128 Neb. 654, 259 N. W. 740.
The applicable rule of the decisions of the court with regard to res judicata is that the doctrine includes not only the things which were determined in the former suit, but also any other matter properly involved which might have been determined therein. See Orcutt v. McGinley, 96 Neb. 619, 148 N. W. 586; Shepard v. City of Friend, 141 Neb. 866, 5 N. W. 2d 108; Wightman v. City of Wayne, 144 Neb. 871, 15 N. W. 2d 78.
The case of Orcutt v. McGinley, supra, contains the following statement which is peculiarly apropos here: “If one has a defense which he neglects to make, it is at his peril, * * * .” In the action before the county board and again on appeal to the district court Stanton county could have set up the invalidity of the contracts, the warrants and the claim. This it neglected to do. The peril of this neglect must fall upon the county.
It is substantially contended by defendant that there was a failure of evidence, in fact that there was no evidence adduced, in the district court in Standard Bridge Company v. Stanton County to sustain the finding of the court. Whether or not that was true is a matter foreign to the in*240quiry here. This is a collateral attack upon a judgment containing no jurisdictional infirmities. The rule which must be applied is that all presumptions are in favor of the regularity of the proceedings of courts of record when collaterally attacked, and where a decree or judgment contains the findings of a fact specially, which are pleaded in the petition, it must be presumed that sufficient evidence was submitted to the court to justify such findings. Hilton v. Bachman, 24 Neb. 490, 39 N. W. 419; Chase v. Miles, 43 Neb. 686, 62 N. W. 35; Cizek v. Cizek, 69 Neb. 797, 96 N. W. 657.
It follows that the judgment in the case of Standard Bridge Company v. Stanton County rendered in October, 1922, is res judicata on the question of the legality of the warrants in suit.
I desire now to direct attention to the textbook and the citations on which the majority opinion relies for support for its view that this judgment is subject to collateral attack. The first to which I shall call attention is the reference to 1 Freeman, Judgments (5th ed.) p. 1100. The rule of the opinion is not the rule of the text.
The rule of the opinion is the following: “If the judgment was collusiVe or by the consent of an officer as to a matter with respect to which he had no authority to bind the public, and it was not a decision by the court after a hearing- on the merits, it does not afford a basis for a plea of res adjudicata as against the public interest involved.”
The rule of the text is the following: “If the judgment was collusive or was by consent of an officer or taxpayer as to a matter with respect to which he had no authority to bind the public by such consent, and not a decision by the court after a hearing on the merits, it may be refused recognition as res judicata against the public interest involved. Hence if the decree shows that it was the result of a compromise by which the merits were not considered and adjudicated, it is not conclusive upon the public or persons represented.”
The breadth of the departure of the rule of the majority *241opinion from that of the text is readily discernible. It is clear that the rule of the text can have no application in a case unless the decree or judgment itself shows that it was the result of a compromise and that the case was not considered and adjudicated on its merits. That is not the situation here. The judgment here shows on its face a consideration and adjudication on the merits. The showing to the contrary is wholly collateral.
I call attention next to the case of Kane & Co. v. Independent School District of Rock Rapids, 82 Ia. 5, 47 N. W. 1076. This was an action to enforce payment upon bonds similar to the situation involved here. The answer was collateral but there was a cross-bill wherein there was equitable attack as distinguished from collateral attack in an action at law. The question of collateral attack is not directly determined therein.
The case of Green v. Hutsonville Township High School District, 356 Ill. 216, 190 N. E. 267, is not in point here. This case was an attack in equity by injunction.
The case of Lawrence Mfg. Co. v. Janesville Cotton Mills, 138 U. S. 552, 11 S. Ct. 402, is not beneficial in the determination of the questions involved in this case, and I may say that I find no fault with the quotation employed if it is considered in the light of the situation where it originated. In that case a party was seeking the benefit of a contract and a decree which called for the interpretation of rights under thato decree, and the following from the opinion is sufficient to make clear that the case is not enlightening on the questions presented in this case: “This, in plaintiff’s view, left that decree incomplete, and therefore it seeks in substance to have it pieced out and then enforced under the prayer for general relief. There is no prayer in the bill that the preliminary injunction be made perpetual, but that would result if plaintiff succeeded, by a decree under the general prayer, in subjecting this defendant to the operation of the prior decree. But where a party returns to a court of chancery to obtain its aid in executing a former decree, it is at the risk of opening up such decree as re*242spects the relief to be granted on the new bill.”
The conclusion and decision of this court should be that the trial court did not err in withdrawing the case from the jury and rendering judgment in favor of the plaintiff. It was, however, in error in rejecting the contention of plaintiff that the judgment entered in October, 1922, in the case of Standard Bridge Company v. Stanton County was res judicata on, the question of the legality of the warrants in suit, and in rendering judgment on the theory that defendant was estopped to assert the illegality of the warrants. The judgment in Standard Bridge Company v. Stanton County, having been res judicata in the matter indicated on the record presented, conclusively therefore the plaintiff was entitled to a judgment in the amount for which judgment was rendered. There was nothing to' be passed upon by the jury.
Chappell, J., concurs in the dissent.'